         Case 1:18-cv-02223-GBD-SN Document 142 Filed 04/24/20 Page 1 of 4
                                        Susman Godfrey l.l.p.
                                         a registered limited liability partnership
                                                       32ND FLOOR
                                             1301 AVENUE OF THE AMERICAS
                                          NEW YORK, NEW YORK 10019-6023
                                                       (212) 336-8330
                                                     FAX (212) 336-8340
                                                    www.susmangodfrey.com
                                                       __________
        Suite 5100                                       Suite 1400                                Suite 3800
   1000 Louisiana Street                          1900 Avenue of the Stars                     1201 Third Avenue
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029         Seattle, Washington 98101-3000
     (713) 651-9366                                   (310) 789-3100                             (206) 516-3880
        __________                                        __________                                __________

                              Elisha Barron
                                                                                      E-Mail EBarron@susmangodfrey.com
                       Direct Dial (212) 729-2013




          April 24, 2020

          VIA ECF

          The Hon. Sarah Netburn
          United States Magistrate Judge
          Thurgood Marshall Courthouse
          40 Foley Square, Room 430
          New York, NY 10007

          Re:       Rich v. Fox News Network LLC, et al., No. 18-cv-2223

          Dear Judge Netburn:

          Plaintiffs Joel and Mary Rich and Defendants Fox News Network LLC (“Fox”) and
          Malia Zimmerman (together with Fox, the “Fox Defendants”) jointly submit this
          letter regarding discovery, pursuant to the Court’s February 12, 2020 Order. See
          Docket No. 110.

          Pending Motions

          (1) The Fox Defendants’ motion to dismiss the negligent supervision and secondary
          liability claims has been fully briefed. The parties request that, if Judge Daniels
          intends to schedule a hearing on this motion in the next several weeks, it be
          conducted by telephone.

          (2) Pro se defendant Ed Butowsky’s motion to dismiss on personal jurisdiction
          grounds has also been fully briefed. Judge Daniels has referred the motion to Judge
          Netburn for a report and recommendation.

          Document Production

          To date, Plaintiffs have produced 2030 documents; Malia Zimmerman has
          produced 623 documents; and Fox has produced 326 documents.



          7295149v1/015730
Case 1:18-cv-02223-GBD-SN Document 142 Filed 04/24/20 Page 2 of 4
April 24, 2020
Page 2



Plaintiffs and the Fox Defendants this week submitted an amended protective order
for the Court’s review and approval. The proposed protective order allows the
parties to designate certain categories of documents as “highly confidential.” This
amendment adds a layer of protection for documents that Fox News or Zimmerman
intend to produce to Plaintiffs, but over which they assert a newsgathering privilege
as to third parties. It also allows third parties to designate documents as highly
confidential, which Fox News hopes will resolve some third-party concerns
regarding confidentiality. Following the finalization of that protective order, the
Fox Defendants expect to ramp up their document production. Pro se defendant
Butowsky indicated to Fox that he was neither able to consent nor object to the
amended protective order in light of ongoing health issues.

Pro se defendant Butowsky has not produced any documents in response to
Plaintiffs’ discovery requests and has stated that his health issues prevent him from
doing so. In response to Fox News’s document requests, Mr. Butowsky reproduced
documents that he previously produced in a separate lawsuit brought by Plaintiffs’
son, Aaron Rich, in the U.S. District Court for the District of Columbia. See Rich
v. Butowsky, et al., No. 18-cv-681. It does not appear to Fox News that Mr.
Butowsky conducted any independent searches in response to its requests. The
documents that Mr. Butowsky did produce contained significant production errors,
namely duplicative Bates-stamping of different documents. Fox News is working
to resolve those production issues and will produce those documents to Plaintiffs
imminently. Mr. Butowsky has suggested that due to his health conditions he may
be unable to participate meaningfully in the discovery process in the near future.

Third-Party Discovery

Plaintiffs have served third-party subpoenas on former Fox News employee Adam
Housley, Fox Television Stations, LLC, Matt Couch, Verizon, AT&T, and Zoom.
To date, the only third party that has produced documents in this matter is Rod
Wheeler, in response to a subpoena from Fox News. Matt Couch has agreed that
the documents he produced in Aaron Rich’s case, where he is a defendant, may be
produced to Plaintiffs. Pursuant to a subpoena issued in January, Fox News
anticipates a production from Aaron Rich imminently. Fox News intends to serve
document subpoenas on several more third parties, but it has refrained from
attempts at in-person service given potential health concerns.

Discovery Disputes

At this time, the parties do not have any ripe discovery disputes for the Court to
resolve. With that said:

(1) The parties disagree over which documents Fox News will produce relating to
Ed Butowsky or Rod Wheeler. Plaintiffs believe that all documents related to these
individuals from the designated Fox News custodians within the applicable date


7295149v1/015730
Case 1:18-cv-02223-GBD-SN Document 142 Filed 04/24/20 Page 3 of 4
April 24, 2020
Page 3



range are relevant within the meaning of Rule 26, while Fox News objects to
producing documents relating to their involvement in news stories not at issue in
the amended complaint. Fox contends those documents are irrelevant and, even if
they were relevant, would be privileged.

At the March 10 hearing, the Court indicated it did not have enough information to
resolve the dispute and directed the parties to agree on a format to log disputed
documents. The parties disagree on whether the log should include documents
withheld only on privilege grounds or also on relevance grounds. The parties are
close to a compromise in which Fox News will provide Plaintiffs certain
information about the disputed documents that will allow for Fox’s objections as to
relevance, burden, and proportionality be litigated. The parties are also attempting
to narrow the scope of their dispute. Plaintiffs and Fox News will update the Court
on the status of this dispute no later than May 27, 2020.

(2) Plaintiffs anticipate that there may be disputes over the Fox Defendants’
assertion of newsgathering privilege, but those disputes must await production and
review of Defendants’ privilege logs. The Parties will update the Court regarding
the status of any privilege disputes no later than May 27, 2020, as well.

(3) Plaintiffs were recently contacted by the lawyer representing pro se defendant
Butowsky in other matters, Ty Clevenger. Mr. Clevenger agreed to keep Plaintiffs
informed regarding Mr. Butowsky’s health condition, which Mr. Butowsky has
said currently prevents him from participating in this litigation. At this time,
Plaintiffs are not seeking intervention from the Court and will update the Court by
or before May 27, 2020 if that changes.

Third-Party Discovery Requests to Fox News in Other Litigation

The Fox Defendants wish to inform the Court of certain satellite litigation in the
event it leads to additional motion practice, either in this Court or in the District of
Columbia, in the coming weeks.

As discovery proceeds in this case, the Fox Defendants have been faced with
multiple discovery requests from other litigants in their disputes with Mr. Butowsky
in other courts, including from (1) National Public Radio and (2) Plaintiffs’ son
Aaron Rich. Aaron Rich has served document subpoenas on Plaintiffs and the Fox
Defendants, as well as a deposition subpoena on Ms. Zimmerman, in his case
against Mr. Butowsky in federal court in the District of Columbia.

The Fox Defendants are currently litigating a motion for protective order in the
Aaron Rich litigation seeking to bar Ms. Zimmerman’s third-party deposition in
that matter. They are also continuing to negotiate with counsel for Aaron Rich
concerning the scope of his document subpoenas.



7295149v1/015730
Case 1:18-cv-02223-GBD-SN Document 142 Filed 04/24/20 Page 4 of 4
April 24, 2020
Page 4



The Court may recall that, at the March 10 conference, counsel for Fox News raised
concerns about the confidentiality protections in the Aaron Rich matter, given a
story in the Daily Beast that seemed to involve confidential information from that
case. Counsel for Aaron Rich has assured Fox News that they were not the source
of that leak and asked that this Court be so informed. Though we accept that
representation fully, counsel for Fox News continues to have concerns about the
confidentiality of documents produced into that litigation.

Next Status Update

Plaintiffs and the Fox Defendants propose sending another status update to the
Court on May 27, 2020, and will raise any additional issues then.


Sincerely,




Elisha Barron
Counsel for Joel & Mary Rich

With consent,

Katherine Moran Meeks
WILLIAMS & CONNOLLY LLP
Counsel for Fox News Network, LLC

David Stern
DECHERT LLP
Counsel for Malia Zimmerman




7295149v1/015730
